WELLS, Judge.
Respondent’s assignments of error raise two questions: 1) whether the trial court had jurisdiction in the matter; and 2) whether the trial court’s order was based upon sufficient evidence to justify a change of custody from that provided for in the separation agreement.
*517The respondent argues that since the divorce decree was entered in Wilson County, only that court would have jurisdiction to consider a change in custody. This jurisdictional issue was not raised in the trial court. Although this Court may take notice of a jurisdictional question ex mero motu, we decline to do so here because the record before us does not contain either the divorce decree or pleadings in that prior action and accordingly, we are unable to determine whether the trial court in the prior divorce action dealt with the issues of child custody and support. We also decline to consider respondent’s contention that amendments to G.S. 50-6 made by the 1977 North Carolina General Assembly restrict jurisdiction of custody to the court which hears the divorce action. By the explicit wording of G.S. 50-6, applicability of any such conceivable modifications in jurisdiction would be limited to divorces obtained on grounds of a one year separation of the parties, and the record in the present action is devoid of the grounds upon which the divorce was granted.
We also find that the trial court’s custody order was supported by ample evidence. Judge Guy considered the separation agreement, the divorce, the status and condition of the children, and their reasonable needs and best interest. He made appropriate findings of fact with respect to the fitness of petitioner and respondent and the best interest of the children whose custody was awarded. He based his conclusions and order on those findings.
It has been a long-standing rule in this State that the child custody provisions contained in separation agreements are not binding on the courts. Hinkle v. Hinkle, 266 N.C. 189, 146 S.E. 2d 73 (1966); Newsome v. Newsome, 42 N.C. App. 416, 256 S.E. 2d 849 (1979); Perry v. Perry, 33 N.C. App. 139, 234 S.E. 2d 449 (1977), disc. rev. denied, 292 N.C. 730, 235 S.E. 2d 784 (1977). Judge Guy’s order was based on sufficient evidence as to the fitness of petitioner and the best interest of the children, and he made proper findings and conclusions on the pertinent issues. Under such circumstances, the trial court’s order should not be disturbed on appeal. Teague v. Teague, 272 N.C. 134, 157 S.E. 2d 649 (1967); King v. Allen, 25 N.C. App. 90, 212 S.E. 2d 396 (1975), cert. denied, 287 N.C. 259, 214 S.E. 2d 431 (1975).
The order of the trial court is
*518Affirmed.
Judges CLARK and ERWIN concur.